                                                                      JS-6


               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




ARTHUR MOGILEFSKY,                   CV 20-1653 DSF (KSx)
    Plaintiff,
                                     Order GRANTING Motion to
                 v.                  Remand (Dkt. No. 10)

DELTA AIR LINES, INC.,
    Defendant.



    Defendant Delta Air Lines, Inc. removed this case on the basis of
federal question jurisdiction. Plaintiff has moved to remand. The Court
deems this matter appropriate for decision without oral argument. See
Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for April 13, 2020
is removed from the Court’s calendar.

   The complaint does not state a federal question on its face. The two
claims are for breach of contract and violation of the California Unruh
Act. In response to the motion to remand, Defendant claims that the
contract claim is governed by federal common law. Defendant makes
virtually no attempt to demonstrate that its assertion is correct.
Defendant discusses the general federal role in aviation regulation and
cites, without discussion, Read-Rite Corp. v. Burlington Air Express,
Ltd., 186 F.3d 1190 (9th Cir. 1999). Read-Rite holds that federal
common law applies to waybills for carriage of goods by air. That is not
the subject of this action. It is not the case that all contract claims
regarding passenger air service are subject to federal common law or
preempted by federal law. See American Airlines, Inc. v. Wolens, 513
U.S. 219, 228-33 (1995) (“Nor is it plausible that Congress meant to
channel into federal courts the business of resolving, pursuant to
judicially fashioned federal common law, the range of contract claims
relating to airline rates, routes, or services.”). The complaint does
mention several federal regulations, but the contract claim does not
appear to be based on them, 1 and even if it were, there is no argument
in Defendant’s opposition that such references transform a state law
claim into a federal one.

   In the absence of any meaningful argument as to why federal
common law should apply to Plaintiff’s contract claim, the Court is not
persuaded that there is federal question jurisdiction. The motion to
remand is GRANTED. The case is REMANDED to the Superior Court
of California, County of San Luis Obispo.

     IT IS SO ORDERED.



    Date: March 27, 2020                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge




1The complaint seems to allege that the parties entered into a contract and,
afterwards, Defendant attempted to impose further conditions that were not
required (or even allowed) by federal aviation regulations. See Compl. At 2-3.



                                      2
